DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/122,748
A method of manufacturing an assembly comprising an in-the-ear part for a hearing device, the method comprising: forming a mold comprising a cavity configured to hold an output transducer, and comprising a mold opening for receiving a cover part, forming the cover part, forming at least one connecting leg for connecting the mold with the cover part, wherein the cover part is configured to fit into the mold opening for closing at 

Claim 8 of 17/122,748
An assembly comprising an in the ear part for a hearing aid comprising: a mold comprising a cavity configured to hold an output transducer, and comprising a mold opening for receiving a cover part, at least one connecting leg for connecting the mold with the cover part, the cover part is configured to fit into the opening for closing at least part of the mold opening, wherein the cover part, the mold, and the at least one connecting leg are formed as one piece.

Claim 9 of 17/122,748


Closing assembly for an in the ear part of a hearing device, the in-the-ear part having a cavity for holding an output transducer, the in-the-ear part having an opening and the closing assembly being configured to fit into the opening, the closing assembly comprising: an insert part having an inset part opening for receiving and mounting a connecting member, the connecting member configured for mechanically coupling the 


Claims 1, 8-9 of application number 17/122,748 (hereinafter referred to as ‘748) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/097,438 (hereinafter referred to as ‘438) in view of Saltykov, US Patent Pub. 20090067656 A1. 
This is a provisional nonstatutory double patenting rejection.
The ‘438 claim 1 is a broader recitation of the same invention claimed in ‘748 claims 1, 8-9; but fails to disclose forming at least one connecting leg for connecting the mold with the cover part (fig. 2: supporting members 34; para 0010: supporting members 34), wherein the cover part is configured to fit into the mold opening for closing at least part of the mold opening (fig. 2: plug 30 over opening 20; para 0012: when the plug 30 is inserted into the opening 20), wherein the mold, the leg and the cover part are formed during one forming operation so that the mold, the leg and the cover part are manufactured as one piece (para 0009: fabrication process such as stereo lithography permits fabrication of a conforming plug 30 simultaneously with the shell 10), removing the at least one leg (para 0012: the supporting members 34 are configured and sized to easily break and detach from the surface 12 of the shell 10), fitting the cover part in the mold opening (para 0012: when the plug 30 is inserted into the opening 20). However, Saltykov does. It would have been obvious to modify ‘438 claim 1 such that it its closing assembly includes supporting members/connecting legs, where the supporting members/connecting legs covers the opening and are able to be removed/detached to fit within the opening as taught in Saltykov for the purpose of creating a device where the user retains more control as to when they want the opening of the hearing device to be closed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 6, 8-12, 15 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saltykov, US Patent Pub. 20090067656 A1. (The Saltykov reference is cited in IDS filed 12/15/2020)
Re Claim 1, Saltykov discloses a method of manufacturing an assembly (fig. 2) comprising an in-the-ear part for a hearing device, the method comprising: forming a mold (fig. 2: shell 10) comprising a cavity configured to hold an output transducer (fig. 2: shell 10 of hearing instrument implies that there includes an inherent output transducer for the hearing instrument), and comprising a mold opening for receiving a cover part (fig. 2: opening 20; para 0008: opening 20), forming the cover part (fig. 2: plug 30; para 0009), forming at least one connecting leg for connecting the mold with the cover part (fig. 2: supporting members 34; para 0010: supporting members 34), wherein the cover part is configured to fit into the mold opening for closing at least part of the mold opening (fig. 2: plug 30 over opening 20; para 0012: when the plug 30 is inserted into the opening 20), wherein the mold, the leg and the cover part are formed during one forming operation so that the mold, the leg and the cover part are manufactured as one piece (para 0009: fabrication process such as stereo lithography permits fabrication of a conforming plug 30 simultaneously with the shell 10), removing the at least one leg (para 0012: the supporting members 34 are configured and sized to easily break and detach from the surface 12 of the shell 10), fitting the cover part in the mold opening (para 0012: when the plug 30 is inserted into the opening 20).
Re Claim 2, Saltykov discloses the method according to claim 1, wherein the forming is an additive manufacturing process (para 0009: fabrication process such as stereo lithography permits fabrication of a conforming plug 30 simultaneously with the shell 10).
Re Claim 3, Saltykov discloses the method according to claim 1, comprising forming the at least one leg at a position so that the at least one leg keeps the cover part in a position substantially parallel to the opening (fig. 2: supporting members 34; para 0010: supporting members 34; wherein supporting members 34 keep the plug/cover 30 parallel over the opening 20).
Re Claim 6, Saltykov discloses the method according to claim 1, comprising forming the mold part and the cover part from the same material (para 0009: fabrication process such as stereo lithography permits fabrication of a conforming plug 30 simultaneously with the shell 10; wherein since there is no mention of the type of material, it is concluded that the same material is used for both the shell and the cover plug 30).
Claims 8-9 have been analyzed and rejected according to claim 1.
Claim 10 has been analyzed and rejected according to claim 2.
Re Claim 11, Saltykov discloses the method for manufacturing a hearing aid according to claim 9, wherein the at least one leg is removed by breaking off (para 0012: supporting members 34 can break off; wherein breaking off is also interpreted as cutting off).
Claim 12 has been analyzed and rejected according to claim 11.
Re Claim 15, Saltykov discloses the method according to claim 2, comprising forming the at least one leg at a position so that the at least one leg keeps the cover part in a position substantially parallel to the opening (fig. 2: supporting members 34; para 0010: supporting members 34; wherein supporting members 34 keep the plug/cover 30 parallel over the opening 20).
Claims 18-19 have been analyzed and rejected according to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saltykov, US Patent Pub. 20090067656 A1.
Re Claim 4, Saltykov discloses the method according to claim 1, but fails to explicitly disclose comprising forming four legs. However, Saltykov discloses where a hearing instrument includes an opening 20 and a plug/cover 30 where the cover is supported by three supporting members 34 (fig. 2: supporting members 34; para 0010: supporting members 34; wherein supporting members 34 keep the plug/cover 30 parallel over the opening 20). It would have been obvious based on the disclosure of Saltykov to include an additional supporting member at a fourth corner of the plug 30 to make it four supporting members all together for the purpose of providing an even more solid support for the plug 30 over the opening 20.
Claim 5 has been analyzed and rejected according to claim 4.
Claims 16-17 have been analyzed and rejected according to claim 4.
.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saltykov, US Patent Pub. 20090067656 A1 as applied to claim 1 above, in view of Feeley et al, US Patent Pub. 20090296969 A1. (The Feeley et al reference is cited in IDS filed 6/7/2021)
Re Claim 7, Saltykov discloses the method according to claim 1, but fails to explicitly disclose comprising forming a recess on the cover part for mounting an insert part having an inset part opening for receiving and mounting a connecting member, the connecting member configured for mechanically coupling the in the ear part to a behind the ear part of the hearing device. However, Feeley et al discloses a behind the ear (BTE) mounted hearing aid where an extended portion is mounted within an opening of the shell portion (Feeley et al, fig. 1: portion 13/connecting member being inserted into shell 11). It would have been obvious to modify Saltykov such that a connecting member can be inserted into the cavity/recess within plug 30 into the opening of Saltykov, as taught in Feeley et al for the purpose of creating a BTE hearing instrument.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             					6/11/2021